Per Curiam. Patricia Sides was convicted in the Ft. Smith Municipal Court of violating the Omnibus DWI Act, Act 549 of 1983. On appeal to the Circuit Court she was tried before a jury and again convicted. She was fined $800 and costs and her license was suspended for ninety days. On appeal it is argued that Act 549 violates the separation of powers clause in Article 4, Section 1 of the Arkansas Constitution in that 1) the discretion given to prosecuting attorneys to bring criminal charges is transferred to police officers under the Act, and 2) the judicial function of judges or juries as fact finders is usurped by the provision of the Act which presumes guilt if the defendant’s blood alcohol level equals or exceeds .10% by weight. Those same arguments have been considered and rejected in other cases. See Sparrow v. State, 284 Ark. 396,683 S.W.2d 218 (1985) and Lovell v. State, 283 Ark. 425, 678 S.W.2d 3-18 (1984). Affirmed.